                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                           CR 18-3413 KG

JADE TIFFANY LAUREZO,

      Defendant.


               ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      THIS MATTER is before the Court on Chief Magistrate Judge Carmen E. Garza’s

Proposed Findings and Recommended Disposition (the “PFRD”), (Doc. 68), filed May 2,

2019; Defendant Jade Tiffany Laurezo’s Objections to the Proposed Findings and

Recommended Disposition Regarding Motion to Suppress Evidence (the “Objections”),

(Doc. 71), filed May 16, 2019; and The United States’ Response to Defendant’s

Objections to the Proposed Findings and Recommended Disposition Regarding Motion

to Suppress Evidence (the “Response”), (Doc. 79), filed May 31, 2019. In the PFRD, the

Chief Magistrate Judge recommended that Ms. Laurezo’s Motion to Suppress Evidence,

(Doc. 26), be denied.

      The parties were informed that objections to the PFRD were due within fourteen

days of the date the PFRD was filed. Id. at 19. Ms. Laurezo timely objected to the

PFRD, (Doc. 71), and the Government timely responded to those objections, (Doc. 79).

The Government did not object to the PFRD, and the time for doing so has passed. See

Fed. R. Cr. P. 59(b)(2). Following a de novo review of the Motion to Suppress Evidence,
PFRD, Objections, and Response, the Court will overrule the Objections, adopt the

PFRD, and deny the Motion to Suppress Evidence.

   I.      Background

        The facts of this case are detailed in the PFRD, which the Court incorporates by

reference. The Court will briefly repeat the relevant facts here.

        On June 26, 2018, Detective Valderaz applied for and was granted a search

warrant for 3809 Zinnia Road, Roswell, New Mexico. (Doc. 26 at 12); (Doc. 33-1). The

affidavit in support of the search warrant set forth the following information: on March

27, 2018, the National Center for Missing and Exploited Children received a

CyberTipline Report of three uploaded files of child pornography, linked to email

address dayton66xx@gmail.com; on May 16, 2018, and May 29, 2018, Special Agent

Owen Pena with the Office of the Attorney General of the New Mexico Investigation

Division downloaded the sexually explicit materials from IP address 199.83.119.146; on

June 18, 2018, Special Agent Pena received the requested subscriber information,

listing an individual named Dain Adams as the registered owner of the IP address and

linking the account’s service address to 3809 Zinnia Road, Roswell, New Mexico; on

June 22, 2018, Detective Raul L. Valderaz with the Criminal Investigation Division of the

Chaves County Sheriff’s Office travelled to 3809 Zinnia Road, observed a 2007 Toyota

Pickup truck, and verified that Dain Adams was the registered owner of the truck. (Doc.

33-1 at 8-12).

        The search warrant for 3809 Zinnia Road authorized law enforcement officers to

search the residence for:

              All electronic data processing and storage devices,
              computers and computer systems including central

                                             2
              processing units; internal and peripheral storage devices
              such as fixed disks, external hard disks, floppy disk drives
              and diskettes, tape drives and tapes, memory cards, USB
              thumb drives, optical storage devices or other memory
              storage devices; peripheral input/output devices such as
              keyboards, cameras, printers, video display monitors, optical
              readers and related communication devices such as
              modems; together with system documentation operating logs
              and documentation, software and instruction manuals,
              handwritten notes, logs, user names and lists. All images,
              video cassette tapes and/or motion pictures, which may
              contain any, unclothed and/or partially unclothed male
              and/or female children under the age of eighteen. All
              images, videocassette tapes and/or motion pictures
              portraying children under the age of eighteen engaged in
              sexual conduct or involved in lewd exhibition of the genitals.
              All images, photographs, film or negatives, which may
              contain unclothed and/or partially unclothed male and/or
              female children under the age of eighteen. All images,
              photographs, film or negatives which may contain children
              under the age of eighteen engaged in sexual conduct or
              involved in lewd exhibition of the genitals. All books,
              magazines, documents, advertisements portraying children
              under the age of eighteen engaged in sexual conduct, posed
              in sexually explicit positions or that contains unclothed or
              partially unclothed children under the age of eighteen. All
              documents tending to show occupancy and/or ownership for
              the home, including personal identification, bills, receipts,
              canceled mail, utility bills, rent receipts and bank statements.
              Photographs of the interior/exterior of the residence.

(Doc. 33-1 at 7).

       On June 27, 2018, Detective Valderaz executed the search warrant. Id. Inside

the 3809 Zinnia Road residence, Detective Valderaz encountered Defendant Jade

Tiffany Laurezo, later identified as Dain Adams’ girlfriend, and Donnie and Marsha

Roberson, Dain Adams’ parents. (Doc. 55 at 6 ¶ 36). Detective Valderaz confirmed that

Dain Adams lived at the address but was not present at that time. (Doc. 57 at 4). In the

northwest bedroom, Detective Valderaz found multiple electronic devices, including a

Samsung DUOS cellphone. Id.; (Doc. 26 at 12).

                                             3
       After the search of the residence, Detective Valderaz obtained warrants to

search each of the electronic items seized, including the Samsung DUOS cellphone.

(Doc. 26 at 12). For the Samsung DUOS cellphone search warrant, Detective Valderaz

submitted the same affidavit in support of the search warrant for the 3809 Zinnia Road

residence, adding that he had executed the search warrant, confirmed that Dain Adams

lived at the residence, and had seized multiple electronic devices from the home. (Doc.

55 at 6 ¶ 31). The warrant for the Samsung DUOS cellphone allowed law enforcement

to search for the following information:

              Forensic evaluation to obtain and identify all digital data from
              the phone that details communications; to include, but not
              limited to, call history, instant messages, emails, text
              messages and multi-media messages. Any call information
              regarding incoming and outgoing calls, any contact or
              phonebook information, and incoming and outgoing texts
              [sic] messages, any incoming or outgoing emails, any
              incoming or outgoing picture messages, any data contained
              on any media card inserted in the phone, any SIM cards
              inserted in the phone. Any images, videos, or sound
              recordings documenting the crime, or circumstances leading
              to the crime. Any information regarding the service provider
              for the cellular phone. Cell phone, SD cards, and SIMS will
              be forensically processed on site by Affiant or designee.

(Doc. 33-2 at 7). On July 3, 2018, Detective Valderaz searched the Samsung DUOS

cellphone and discovered two videos featuring an adult female engaging in sexually

explicit conduct with one male child between the ages of four and six years old. (Doc. 1

at 6-7). The adult female was later identified as Defendant Jade Tiffany Laurezo and the

male child was identified as her son. (Doc. 55 at 7 ¶ 46). Ms. Laurezo now moves to

suppress the evidence seized from the 3809 Zinnia Road residence and from the

search of her Samsung DUOS cellphone. (Doc. 26).




                                             4
         In the PFRD, the Chief Magistrate Judge found: (1) sufficient probable cause

supported both of the search warrants, (Doc. 68 at 8-12); (2) the search warrants were

not overly broad, id. at 12-17; and (3) law enforcement did not materially omit evidence

from the search warrant for the Samsung DUOS cellphone in violation of Franks v.

Delaware, id. at 17-19. Therefore, the Chief Magistrate Judge found no Fourth

Amendment violations and recommended Ms. Laurezo’s Motion to Suppress Evidence

be denied. Id. at 19. In her Objections, Ms. Laurezo argues the Chief Magistrate Judge

omitted several relevant factual findings and erred in finding the search warrants were

supported by probable cause and were not overly broad. (Doc. 71 at 1-20).

   II.      Analysis

         When resolving objections to a magistrate judge’s recommendation, the district

judge must make a de novo determination regarding any part of the recommendation to

which a party has properly objected. Fed. R. Civ. P. 59(b)(3). “The district judge may

accept, reject, or modify the recommendation, receive further evidence, or resubmit the

matter to the magistrate judge with instructions.” Id. Objections must be timely and

specific to preserve an issue for de novo review by the district court or for appellate

review. United States v. One Parcel of Real Prop., With Bldgs., Appurtenances,

Improvements, & Contents, 73 F.3d 1057, 1060 (10th Cir. 1996). Additionally, issues

“raised for the first time in objections to the magistrate judge’s recommendation are

deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996); see also

United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001).




                                             5
          A. Objections to Findings of Fact

       Ms. Laurezo first objects to the Chief Magistrate Judge’s findings of fact. She

contends the Chief Magistrate Judge omitted several findings of fact that are relevant to

the findings in the PFRD. (Doc. 71 at 1-5). The Government states in its Response that

the facts raised by Ms. Laurezo are not essential to the findings and recommendations

by the Chief Magistrate Judge. (Doc. 79 at 1-2). Moreover, the Government argues the

PFRD includes sufficient facts to support the legal conclusions, and Ms. Laurezo does

not point to any findings that are erroneous or not supported by the record. Id. at 2.

       Ms. Laurezo first argues the Chief Magistrate Judge should have noted that the

search warrant for 3809 Zinnia Road authorized the seizure of “All images,

videocassette tapes and/or motion pictures, which may contain any, unclothed and/or

partially clothed male and/or female children under the age of eighteen.” (Doc. 71 at 1-

2). However, while not quoted verbatim from the search warrant, the Chief Magistrate

Judge explained in her findings of fact that the warrant allowed seizure of “all images,

videos, photographs, books, magazines, and documents which may contain any

unclothed or partially unclothed children under the age of eighteen.” (Doc. 68 at 3).

Therefore, Ms. Laurezo’s contention that the Chief Magistrate Judge did not consider

this portion of the search warrant in making a recommendation on the Motion to

Suppress Evidence is without merit and this objection is overruled.

       Similarly, Ms. Laurezo argues the Chief Magistrate Judge omitted that the search

warrant for the Samsung DUOS cellphone allowed a search for “any videos, any instant

messaging, and any e-mail accounts within that phone.” Id. at 3. Contrary to Ms.

Laurezo’s assertion, when considering whether the cellphone search warrant was overly



                                             6
broad, the Chief Magistrate Judge noted the warrant authorized law enforcement to

forensically extract:

              All digital data from the phone that details communications,
              to include but not limited to, call history, instant messages,
              emails, text messages and multi-media messages; any call
              information regarding incoming and outgoing calls, text
              messages, and picture messages; any contact or phonebook
              information; any data contained on any media card or SIM
              cards inserted in the phone; any images, videos, or sound
              recordings documenting the crime, or circumstances leading
              to the crime; and any information regarding the service
              provider for the cellular phone.

(Doc. 68 at 14) (citing Doc. 26-1 at 7). Therefore, the Chief Magistrate Judge did

consider these facts when making her recommendations and the Court overrules this

objection.

       In addition, Ms. Laurezo argues the Chief Magistrate Judge omitted several facts

relating to Ms. Laurezo’s argument that the search warrants were only based on

information relating to Dain Adams. For example, Ms. Laurezo states the Chief

Magistrate Judge erred by omitting the fact that “Detective Valderaz did not check with

the County Clerk’s office to see who owned the property because he believed Dain

Adams’ name listed on the vehicle parked at the residence was sufficient to apply for

the search warrant.” (Doc. 71 at 2). Ms. Laurezo also contends the PFRD should have

noted that Detective Valderaz was aware that Dain Adams was out of town when the

devices were seized, demonstrating that Detective Valderaz knew that the devices he

seized did not belong to Dain Adams. Id. at 4. Further, she argues the PFRD should

have included that Detective Valderaz did not know who Ms. Laurezo was, what her

relationship to Dain Adams was, or how long she had been in the home. Id. at 4-5. Ms.




                                            7
Laurezo contends these facts show that Detective Valderaz did not have any

information linking Ms. Laurezo’s cellphone to possible child pornography.

       As explained in the PFRD, while the Fourth Amendment is known to “protect

people, not places,” a warrant may be issued to search a particular place when there is

a nexus between the items sought and the place to be searched. Katz v. United States,

389 U.S. 347, 351 (1967); United States v. Gillman, 432 Fed. Appx. 513, 515 (6th Cir.

2011) (unpublished). Importantly, “[t]he critical element in a reasonable search is not

that the owner of the property is suspected of crime but that there is reasonable cause

to believe that the specific things to be searched for and seized are located on the

property to which entry is sought.” Zurcher v. Stanford Daily, 436 U.S. 547, 554, 556

(1978) (“Search warrants are not directed at persons; they authorize the search of

places and the seizure of things, and as a constitutional matter they need not even

name the person from whom the things will be seized.”).

       Here, the search warrant was for the seizure of electronic devices found at 3809

Zinnia Road and was supported by the following facts: Detective Valderaz received a

CyberTipline Report from the National Center for Missing and Exploited Children

connecting Dain Adams’ email address, dayton66xx@gmail.com, to uploaded files of

child pornography; the child pornography files were traced back to a particular IP

address listing Dain Adams as the subscriber; the IP address used for uploading the

child pornography files listed 3809 Zinnia Road as the “service address;” and law

enforcement observed Dain Adams’ car parked in front of the 3809 Zinnia Road

residence. See (Doc. 26-1).




                                            8
      The Court agrees with the Chief Magistrate Judge that this information is

sufficient to lead a reasonable person to believe that evidence of child pornography

could be found on the electronic devices inside the 3809 Zinnia Road residence. Ms.

Laurezo does not explain how the fact that Detective Valderaz did not check with the

County Clerk’s office to see who owned the property affects this finding. The ownership

of the residence is not in dispute and the search warrant was based on more than Dain

Adams’ vehicle being parked in front of the property, such as Dain Adams’ email and IP

address being linked to child pornography, and the IP address listing 3809 Zinnia Road

as the service address. Ms. Laurezo also does not explain how information relating to

the ownership of the seized electronic devices changes this finding. Since the affidavit

provided that evidence of child pornography could be found on any electronic devices

found at the residence, Detective Valderaz had information linking the cellphone to

possible child pornography regardless of Ms. Laurezo’s relationship of Dain Adams.

Therefore, the Court will overrule these objections. See United States v. Chiaradio, 684

F.3d 265, 279 (5th Cir. 2012) (holding that probable cause existed where the affidavit

explained how the investigation led to the defendant’s IP address and, in turn, his

home).

      Ms. Laurezo also objects to the Chief Magistrate Judge not including the fact that

Detective Valderaz testified that he “could have easily determined which device

belonged to which person at the residence, but he purposely did not try to do so and

would have seized them anyway.” (Doc. 71 at 2). Similarly, Ms. Laurezo objects to the

omission of Detective Valderaz’ testimony that he forgot to seize the residence’s

internet modem, and that the modem has a record of which devices connected to it at



                                            9
any time. Id. at 3. She contends these findings affect the issue of whether Detective

Valderaz had probable cause to search every electronic device in the residence when

the modem could have provided information regarding whether they had connected to

the modem. Id. at 2-3.

       Again, the search warrant for the residence authorized the seizure of all devices

found at the residence, and was not limited to devices that had connected to the

modem. See (Doc. 33-1 at 17). Therefore, even if the modem could have shown which

devices connected to it, there would still be a need to search each device for evidence

of child pornography. For these reasons, the Court finds no error in the Chief Magistrate

Judge’s consideration of these facts and overrules these objections. See Zurcher, 436

U.S. at 556 (“The critical element in a reasonable search is not that the owner of the

property is suspected of crime but that there is reasonable cause to believe that the

specific things to be searched for and seized are located on the property to which entry

is sought.”).

       Based on the foregoing, the Court finds that the facts Ms. Laurezo contends were

omitted from the PFRD were either included in the PFRD or do not affect the Chief

Magistrate Judge’s findings. Therefore, even considering all the facts Ms. Laurezo

claims were omitted, the Court finds no error in the findings of fact set forth in the PFRD

and overrules these objections.

           B. Objections to Probable Cause Determination

                  i. Search Warrant for Residence

       Next, Ms. Laurezo objects to the Chief Magistrate Judge’s finding that there was

sufficient probable cause to support the search warrant for the residence. (Doc. 71 at 6-



                                            10
10). Ms. Laurezo argues there was only probable cause regarding Dain Adams, and

Detective Valderaz did not have information indicating any other person may have

downloaded the suspect videos. Id. at 8. Because any electronic device could have

connected to the IP address at the residence, and because the affidavit only referred to

downloads to an email account associated with Dain Adams, Ms. Laurezo contends

there was insufficient evidence to search for devices belonging to anyone other than

Dain Adams. Id. at 8-10. In Response, the Government argues the Chief Magistrate

Judge correctly found there was probable cause supporting the search warrant for the

residence. (Doc. 79 at 2-3).

       The affidavit for the search warrant for 3809 Zinnia Road states that Dain Adams’

email and IP address were used to upload files of child pornography, 3809 Zinnia Road

was the “service address” for Dain Adams’ IP address, and Dain Adams’ car was

observed parked in front of the 3809 Zinnia Road residence. (Doc. 33-1 at 12). While

Ms. Laurezo argues these facts support a finding of probable cause only as to Dain

Adams and his electronic devices, the Court does not agree that the facts dictate such a

limited finding. Instead, even though the email address and IP address used to upload

the images were linked to Dain Adams, the specific device that was used had not yet

been identified. As such, the affidavit provided reasons to believe that a device at the

3809 Zinnia Road residence was uploading child pornography files, and the search

warrant therefore allowed a search of the residence for all electronic devices.

       Ms. Laurezo argues in her objections that any device near or in the house could

have connected to the IP address, so there was insufficient probable cause to search

for devices other than those belonging to Dain Adams. (Doc. 71 at 9-10). However, it is



                                            11
precisely because any device can connect to the IP address that it was reasonable to

believe that someone other than Dain Adams may have been uploading child

pornography files. See, e.g., State v. Reichling, 781 F.3d 883, 887-88 (7th Cir. 2015) (“it

was or should have been common knowledge to judges (like other members of the

public) that images sent via cellphones or Facebook accounts may be readily

transferred to other storage devices”); In re BitTorrent Adult Film Copyright Infringement

Cases, 296 F.R.D. 80, 84 (E.D.N.Y. 2012) (“[I]t is no more likely that the subscriber to

an IP address carried out a particular computer function—here the purported illegal

downloading of a single pornographic film—than to say an individual who pays the

telephone bill made a specific call.”).

       The Chief Magistrate Judge relied on several cases for her finding that there was

probable cause to seize all electronic devices at the residence. See (Doc. 68 at 9-11)

(citing United States v. Renigar, 613 F.3d 990, 994 (10th Cir. 2010) (finding an affidavit

that explained child pornography was being shared from a specific IP address provided

sufficient probable cause to search the residence associated with the IP address);

Chiaradio, 684 F.3d at 279 (finding probable cause where the affidavit explained how

the investigation led to the defendant’s IP address and, in turn, his home); United States

v. Vosburgh, 602 F.3d 512, 526 (3rd Cir. 2010) (finding it was “fairly probable” that child

pornography may be located on computer equipment found in the defendant’s home

where the affidavit provided that someone using a computer with an IP address used to

download child pornography was assigned to an internet account registered to the

defendant’s home); United States v. Perez, 484 F.3d 735, 740 (5th Cir. 2007) (finding

“an association between an IP address and a physical address” is a substantial basis to



                                            12
conclude that evidence of criminal activity may be afoot inside an individual’s

residence)).

       Ms. Laurezo argues these cases are not persuasive because they did not involve

the seizure of electronic devices belonging to people who were not listed as owners of

the IP address or residence. (Doc. 71 at 9-11). Nevertheless, Ms. Laurezo does not cite

to any authority that requires a search warrant based on an IP address being used to

upload child pornography to be limited to electronic devices belonging only to the

subscriber of that IP address. Instead, Ms. Laurezo relies on In re Application for a

Search Warrant, 236 F.Supp.3d 1066 (N.D. Ill. 2017), in which the court denied the

government’s request for a search warrant allowing it to force any person on the

premises to unlock biometrically any Apple device that might be found there. (Doc. 71 at

9, n.1). In that case, the court allowed the government to search a residence for

electronic storage media and computer equipment based on evidence that someone at

the residence was trafficking child pornography. However, the court did not allow the

government to compel any individual present at the residence at the time of the search

to provide his or her fingerprints to gain access to the contents of any Apple devices

found there. 236 F.Supp.3d at 1067. The court reasoned that this constituted “forced

fingerprinting” and implicated a person’s Fifth Amendment privilege prohibiting

compelled self-incrimination. Id. at 1070-71.

       Here, the Government did not seek to compel any person at the residence to

unlock an electronic device, and did not even seek to search any of the electronic

devices at the residence. Instead, Detective Valderaz prepared individual search

warrants for each device found at the residence. Indeed, the court in In re Application



                                            13
for a Search Warrant, allowed law enforcement to remove all electronic media from the

premises and to conduct forensic searches. The case Ms. Laurezo relies on, therefore,

supports the Chief Magistrate Judge’s finding that the two search warrants provided

sufficient probable cause to search the devices found at the residence.

       Ms. Laurezo also relies on Ybarra v. Illinois, 444 U.S. 85 (1979), in which the

United States Supreme Court held that a search warrant to search a tavern did not

provide probable cause to search a patron at the tavern. (Doc. 71 at 10). The Supreme

Court in Ybarra reasoned that “a person’s mere propinquity to others independently

suspected of criminal activity does not, without more, give rise to probable cause to

search that person.” 444 U.S. at 91. The Court agrees with the Government that Ybarra

is distinguishable. See (Doc. 79 at 2). In Ybarra, the officers searched a person, but in

this case the officers did not search Ms. Laurezo. Instead, the devices that were seized

were linked to the alleged crime due to their capability to connect to the IP address used

to upload child pornography. For these reasons, the Court finds that the affidavit

established probable cause that evidence of child pornography would be found at the

residence and on any electronic devices capable of accessing the internet found inside.

                 ii. Search Warrant for Cellphone

       Next, Ms. Laurezo argues that even if there was sufficient probable cause to

search the 3809 Zinnia Road residence, the search warrant for the Samsung DUOS

cellphone was not supported by probable cause. (Doc. 71 at 7, 11-13). Ms. Laurezo

contends Detective Valderaz “lied by omission” by failing to state in the affidavit for the

search warrant that Dain Adams was not present during the search of the residence and

that others lived at the residence. Id. at 7. Therefore, Ms. Laurezo states “Detective



                                             14
Valderaz led the judge to believe that all devices seized were connected to Dain

Adams.” Id. Further, Ms. Laurezo argues the cellphone search warrant was not

supported by probable cause and was overly broad because Detective Valderaz did not

confirm which devices belonged to Dain Adams and the cellphone was not “otherwise

linked to the alleged offense of possessing child pornography.” Id. at 12-13.

       The Court has already explained that the evidence in the affidavit linked

uploaded child pornography files with the 3809 Zinnia Road residence, not with Dain

Adams as the internet subscriber. Therefore, Dain Adams’ presence at the residence

and his ownership of the devices is not relevant. See (Doc. 79 at 3) (“[N]othing in the

search warrant required Detective Valderaz to discern the owner of the cellphone prior

to seizing it.” (citing Doc. 33-2 at 7). Moreover, Ms. Laurezo’s argument that her

cellphone was not linked to the alleged offense is incorrect. Instead, its presence at the

3809 Zinnia Road residence and its capability of connecting to the IP address linked it

to the alleged crime. Therefore, the Court finds there was probable cause to search the

cellphone and overrules this objection. See Reichling, 781 F.3d at 885-86 (upholding

warrant authorizing search of electronic devices at a residence for all images or

recordings “representing the possible exploitation, sexual assault and/or enticement of

children”).

              C. Objections to Overbreadth and Particularity Determination

                    i.   Search Warrant for Residence

       Additionally, Ms. Laurezo objects to the Chief Magistrate Judge’s finding that the

search warrants were not overly broad. First, Ms. Laurezo argues the warrant to search

the residence was overly broad because it authorized seizure of items that are not



                                             15
evidence of a crime, such as software and instruction manuals, and images of

unclothed or partially-clothed children that are not necessarily child pornography. (Doc.

71 at 14-15).

       The Chief Magistrate Judge found that, because Ms. Laurezo did not raise this

argument in her Motion to Suppress Evidence, (Doc. 26), or at the suppression hearing,

the argument is waived because the Government was unable to address this

contention. (Doc. 68 at 14). (citing United States v. Burke, 633 F.3d 984, 987-88 (10th

Cir. 2011) (finding that an argument that was not raised in a motion to suppress was

waived); United States v. Banks, 451 F.3d 721, 727 (10th Cir. 2006) (same)). In its

Response, the Government agrees that it was not given notice of this argument, so it

was unable to elicit any relevant testimony at the hearing. (Doc. 79 at 6). The

Government further contends these items are linked to child pornography because they

show a general sexual interest in children and could be relevant circumstantial

evidence. Id. at 7.

       The Court agrees that Ms. Laurezo waived the argument that the search warrant

was overly broad because it authorized seizure of software and instruction manuals and

images of children that are not necessarily pornography. Ms. Laurezo’s failure to raise

this in her Motion to Suppress Evidence or at the evidentiary hearing deprived the

Government of an opportunity to obtain testimony about these items. In addition, even if

this argument is not waived, the Tenth Circuit has approved seizure of items showing an

interest in child pornography. See United States v. Grommet, 496 F.3d 1263, 1270

(10th Cir. 2006) (approving seizure of videotapes and other non-computer related

property because the seizure was nonetheless directed at items related to child



                                           16
pornography); United States v. Hall, 142 F.3d 988, 995-96 (10th Cir. 1998) (upholding

search warrant for seizure of items showing an interest in child pornography or child

erotica). Therefore, the Court overrules this objection.

       Ms. Laurezo also contends the warrant to search the residence was overly broad

because it was not limited to seizure of items that belonged to Dain Adams. Id. at 15.

Ms. Laurezo relies on United States v. Griffith, 867 F.3d 1265 (D.C. Cir. 2017), for this

argument. In Griffith, the court considered a search warrant for all electronic devices at

a residence in connection with a homicide a year earlier. Id. at 1269. The Court held

that the warrant was overly broad because it was not limited to devices owned by the

defendant.

       The holding in Griffith is distinguishable because the search warrant was based

only on the officer’s assertion that gang members communicated using electronic

devices, and did not involve a crime concerning an IP address. Here, however, the

search warrant is supported by evidence that the IP address associated with the

residence was being used to upload child pornography, and a search of all devices at

the residence could be involved in the alleged crime. Therefore, Ms. Laurezo’s reliance

on this case is unpersuasive and the Court will overrule this objection.

                   ii.    Search Warrant for Cellphone

       Finally, Ms. Laurezo contends the search warrant for the cellphone is

unconstitutionally overbroad because it allowed officers “to search for everything on the

phone including the location data.” (Doc. 71 at 16-17). She further argues the cellphone

search warrant was overly broad because it does not connect the phone to the offense

being investigated. Id. at 18-19. Ms. Laurezo states that because other people were



                                            17
present at the residence and Dain Adams was not present at the time of the search, the

warrant allowing a search of the phone should have been more constrained. Id. at 19.

       In the PFRD, the Chief Magistrate Judge explained that the cellphone search

warrant did not permit law enforcement to search for everything on the phone. See

(Doc. 68 at 15-17). Rather, the warrant authorizes law enforcement to search “all digital

data that details communications.” (Doc. 26-1 at 7) (emphasis added). The Tenth Circuit

has explained that a catch-all phrase “does not taint a warrant when the language

serves only to modify one or more categories in [a] list.” United States v. Dunn, 719

Fed. Appx. 746, 749 (10th Cir. 2017) (unpublished); see also United States v. Burgess,

576 F.3d 1078, 1091-92 (10th Cir. 2009) (warrant was sufficiently particular when the

“not limited to” language applied only to a category of drug paraphernalia); United

States v. Otero, 563 F.3d 1127, 1132-33 (10th Cir. 2009) (same with respect to

categories of documents and computer files). Moreover, the language in the warrant

that authorized review of “all digital data that details communication” encompasses the

many multi-media applications an individual may use to communicate on a cellphone,

and law enforcement is not required to list every application that may be on an

individual’s cellphone that has the capacity to communicate with others. See Burgess,

576 F.3d at 1093 (recognizing that it is “unrealistic to expect a warrant to prospectively

restrict the scope of a search by directory, filename or extension or to attempt to

structure search methods—that process must remain dynamic.”); United States v.

Janus Industries, 48 F.3d 1548, 1554 (10th Cir. 1995) (“When the circumstances of the

crime make an exact description of the fruits and instrumentalities a virtual impossibility,




                                             18
the searching agent can only be expected to describe the generic class of items he is

seeking.”) (internal quotations and citation omitted).

       As for Ms. Laurezo’s objection that the warrant does not connect the phone to

the offense being investigated, and that the warrant should have been constrained to

information relating to Dain Adams, the Court has already found that the phone’s

location at the residence and capability of connecting to the IP address are sufficient

facts to link the phone to the alleged crime. Moreover, the search of the cellphone was

sufficiently limited to evidence of the crime being investigated—the possession and

sharing of child pornography. See (Doc. 26-1 at 7) (limiting the cellphone search

warrant to: “all digital data from the phone that details communications,” “[a]ny images,

videos, or sound recordings documenting the crime, or the circumstances leading to the

crime,” “[a]ny information regarding the service provider for the cellular phone”)

(emphasis added). Therefore, the Court finds the warrant is not overly broad and

overrules this objection. See United States v. Brooks, 427 F.3d 1246, 1252 (10th Cir.

2005) (if when reading a warrant as a whole, it “more naturally instructs officers to

search those files only for evidence related to child pornography” it passes constitutional

muster) (emphasis in original); see also Burke, 633 F.3d at 984 (because of the nature

of the charge—the sexual exploitation of children—reference to the charge was “narrow

enough to meet the fourth amendment’s requirement by bringing to officers’ attention to

the purpose of the search”); United States v. Campos, 221 F.3d 1143, 1147 (10th Cir.

2000) (“Rather than authorizing an unfocused inspection of all of Mr. Campos’s

property, the warrant was directed at items relating to child pornography.”); and see




                                            19
United States v. Russian, 848 F.3d 1239, 1245, n.1 (10th Cir. 2017) (recognizing that

the Tenth Circuit has never required “a search methodology” for computer warrants).

      III. Conclusion

      For the reasons set forth above, Ms. Laurezo’s Objections to the Proposed

Findings and Recommended Disposition Regarding Motion to Suppress Evidence,

(Doc. 71), are OVERRULED, the Chief Magistrate Judge’s Proposed Findings and

Recommended Disposition, (Doc. 68), is ADOPTED, and Ms. Laurezo’s Motion to

Suppress Evidence, (Doc. 26), is DENIED.




                                        UNITED STATES DISTRICT JUDGE




                                           20
